Citation Nr: 0932563	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected rheumatoid arthritis, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for the service 
connected sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran had active service from June 1957 to March 1961 
and from November 1961 to July 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied entitlement to an 
increased rating for service-connected rheumatoid arthritis, 
rated as 20 percent disabling; denied an increased rating for 
service-connected left foot injury, rated as noncompensable; 
granted an increased rating to 10 percent for service-
connected sinusitis and granted an increased rating to 10 
percent for postoperative residuals of a left inguinal hernia 
repair times three.  Although the Salt Lake City RO issued 
the rating decision, jurisdiction of the claims file was 
subsequently transferred to the RO in Anchorage, Alaska, and 
notice of the September 2003 rating decision was provided to 
the Veteran by the Anchorage RO.  

The Veteran's Notice of Disagreement with that decision was 
received at the RO in October 2004.  The Veteran specifically 
disagreed with the ratings for the service-connected 
rheumatoid arthritis, sinusitis, and the post-operative 
residuals of a left inguinal hernia repair times three.  As 
the increased awards to 10 percent for the sinusitis and 
postoperative residuals of a left hernia repair times three 
were not complete grants of benefits, those issues remained 
in appellate status along with the issue of an increased 
rating for rheumatoid arthritis.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In a May 2007 decision/remand, the Board denied an increased 
rating for the service connection post-operative residuals of 
a left inguinal hernia repair times three, and remanded the 
issues of entitlement to an increased rating for the service-
connected rheumatoid arthritis, rated as 20 percent disabling 
and entitlement to an increased rating for the service-
connected sinusitis, rated as 10 percent disabling.  

Importantly, at the time of the May 2007 decision/remand the 
Veteran specifically asserted that his current osteoarthritis 
pain began during service.  The Veteran had always maintained 
that his multiple joint pains began during service, and that 
his initial diagnosis of rheumatoid arthritis affecting his 
hands and thumbs may have been misdiagnosed.  In essence, the 
Veteran maintained that his current arthritis disability, 
which has significantly worsened over the years, is the same 
disability for which service connection was initially 
granted, and, which was initially thought to be that of 
rheumatoid arthritis.  In light of the Veteran's contentions, 
the matter was referred for appropriate action.  

Likewise, the Veteran asserted that his obstructive sleep 
apnea, allergic rhinitis, and severe nasal obstruction all 
began during service.  Or, in the alternative, that his 
service-connected sinusitis included obstructed sleep apnea 
and allergic rhinitis.  As claims of service connection for 
these disabilities had not been adjudicated, those matters 
were also are referred to the RO for appropriate action.  

In addition to the above claims for increase, the Veteran's 
claim, received at the RO in January 2003, included a new 
issue of entitlement to service connection for a left 
shoulder/arm disability.  That issue, along with claims of 
service connection for osteoarthritis of the left knee, 
lumbosacral spine, cervical spine, and right shoulder were 
addressed in a March 2008 rating decision, before the case 
was returned to the Board.  Specifically, and in response to 
the Veteran's argument that his arthritis of multiple joints, 
regardless of what type, began during service, the RO granted 
service connection for a left knee replacement, arthritis 
lumbosacral spine, arthritis cervical spine, right shoulder 
arthritis, and left shoulder arthritis.

It does not appear that the Veteran's claims of service 
connection for sleep apnea or allergic rhinitis have been 
addressed by the RO, and as such, the matters are once again 
referred for appropriate action.  


FINDINGS OF FACT

1.  Service connection at the 20 percent rate for rheumatoid 
arthritis has been in effect for more than 20 years.  

2.  The service-connected rheumatoid arthritis is not 
manifested by symptom combinations productive of definite 
impairment of health or incapacitating exacerbations 
occurring at least three times per year; current RA factor 
remains negative, ESR remains normal and the Veteran does not 
have objective physical and radiologic evidence of long term 
joint changes of rheumatoid arthritis.

3.  The Veteran's chronic sinusitis is manifested by no more 
than one or two incapacitating episodes per year requiring 
prolonged (four to six week) antibiotic treatments, or no 
more than three to six incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting.  

4.  The Veteran's service-connected sinusitis is unrelated to 
his sleep apnea, perennial allergic rhinitis or left nasal 
obstruction secondary to a septum deviation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected rheumatoid arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002&Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5002 (2008).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected sinusitis have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.14, 4.97, 
Diagnostic Code 6513 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated June 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, subsequent duty-to-assist letters 
were sent to the Veteran after the initial adjudication, 
including in particular a June 2007 letter that specifically 
informed the Veteran regarding the assignment of disability 
ratings and effective dates.  This letter was followed by a 
May 2009 supplemental statement of the case (SSOC).  

Although the notice did not provide the Veteran with the 
relevant rating criteria for rheumatoid arthritis and 
sinusitis, or request that the Veteran provide what effect, 
if any that worsening of these conditions had on the 
claimant's employment and daily life, these issues have been 
addressed in VA examinations and by the Veteran's accredited 
representative.  At VA examinations in May 2008 and August 
2008, the specific affects that the Veteran's service-
connected disabilities had on his activities of daily living 
and employment were addressed.  Additionally, the Veteran's 
representative listed the specific criteria for the ratings 
currently assigned as well as the criteria for the next 
higher rating for rheumatoid arthritis and sinusitis.  Thus, 
despite the defects with regard to the content of the notice 
letters, these defects were cured because the effect of the 
disabilities of the Veteran's employment and daily life is 
clearly established in the record, and the Veteran, through 
his representative has actual knowledge of the criteria 
relevant to the disabilities at issue.  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


II.  Increased Ratings

The veteran seeks a rating in excess of 20 percent for the 
service-connected rheumatoid arthritis and a rating in excess 
of 10 percent for the service-connected sinusitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Rheumatoid arthritis

The Veteran's rheumatoid arthritis has been rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5002 since August 1978.  

Under Diagnostic Code 5002, a 20 percent rating is warranted 
for rheumatoid arthritis as an active process, with one or 
two exacerbations a year in a well-established diagnosis; a 
40 percent rating is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year; a rating 
of 60 percent is warranted with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, and; a rating 
of 100 percent is warranted with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  

For chronic residuals under Diagnostic Code 5002:  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

As noted in the May 2007 remand, there was initially some 
confusion as to whether the Veteran's arthritis was, in fact, 
rheumatoid arthritis, or some other type of arthritis.  
Throughout the appeal period, the Veteran has consistently 
maintained that, regardless of what type of arthritis he had, 
it was service-connected, and it had ultimately begun to 
affect his shoulders, knees, and back, in addition to his 
wrists.  Examinations in April 2008, May 2008 and August 2008 
essentially confirmed that the Veteran's arthritis was 
osteoarthritis and not rheumatoid arthritis.  

At VA examinations in April and May 2008, as well as in 
August 2008, the Veteran's knees, shoulders, lumbar spine, 
cervical spine, hands, ankles and feet were examined.  
Arthritis was noted in most of these joints, but none of the 
arthritis was diagnosed as rheumatoid arthritis.  Rather, the 
arthritis was classified as traumatic or degenerative 
(osteoarthritis).  

The examiner in August 2008 opined that the Veteran did not 
have evidence of current rheumatoid arthritis, given that a 
1978 C&P examination revealed a negative RA factor and a 
normal ESR, and the current RA factor remained negative and 
his ESR remained normal.  The examiner noted that the Veteran 
did not have physical or radiological evidence of long-term 
joint changes of rheumatoid arthritis.  

In sum, the Veteran's multiple joint pains have been 
attributed to osteoarthritis, not rheumatoid arthritis.  As 
such, an increased rating for the service-connected 
rheumatoid arthritis is not warranted.  Significantly, the 20 
percent rating currently assigned has been in effect since 
1978, over thirty years.  A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by VA will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951.  Thus, the Veteran's 20 percent 
rating for the service-connected rheumatoid arthritis is 
protected, and will not be reduced.  

That notwithstanding, the Veteran's assertions regarding the 
onset of his multiple joint arthritis was addressed by the 
RO, and was ultimately recognized as service-related.  In 
turn, the RO issued a rating decision in March 2008 granting 
service connection for a left knee replacement, arthritis of 
the lumbosacral and cervical spine segments, and arthritis of 
the right and left shoulders.  Separate disability ratings 
were assigned for each of these joints, in addition to the 20 
percent rating currently assigned for the service-connected 
rheumatoid arthritis.  

In light of the foregoing, the Veteran's underlying 
contentions regarding his multiple joint pain have been 
satisfactorily addressed by VA, and, regardless of the type 
of arthritis from which the Veteran suffers, he is now 
additionally compensated for his arthritis of multiple 
joints.  In essence, although the Board must deny the 
increased rating claim over which it currently has 
jurisdiction, the Veteran has, during the pendency of this 
appeal, obtained an overall increase in his combined 
disability rating by establishing separate grants of service 
connection for osteoarthritis of the lumbar and cervical 
spine segments, the right and left shoulder, and the status 
post left knee replacement.  

The preponderance of the evidence is against the assignment 
of a rating in excess of 20 percent for the service-connected 
rheumatoid arthritis; there is no doubt to be resolved; and 
an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

Sinusitis

The Veteran's sinusitis has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513 for 
chronic, maxillary sinusitis.

Under Diagnostic Code 6513, which utilizes the general rating 
formula for sinusitis, a 0 percent evaluation is warranted 
when detected by x-ray only.  A 10 percent evaluation is 
warranted when the evidence demonstrates one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent evaluation is warranted for three 
or more incapacitating episodes of sinusitis per year that 
require prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.

VA examinations from April 2008 and August 2008 essentially 
show no more than mild chronic sinusitis.  There was no 
active disease noted at either examination.  

Historically, the Veteran had a history of difficulty 
breathing through the nose.  In addition, the Veteran had 
severe sleep apnea.  In 2005, the Veteran underwent a 
corrective septoplasty because of a deviated septum.  

Private treatment records from October 2007 show that the 
Veteran continued to have trouble breathing through the left 
side of his nose.  On examination, turbinates were enlarged.  
There was some mild polypoid change within the left lateral 
nose.  CT scan showed left turbinate hypertrophy and left 
maxillary sinus soft tissue thickening.  Turbinate surgery 
and left-sided sinus surgery was to be considered.  

At the April 2008 VA examination, the Veteran reported 
incapacitating episodes, but did not indicate that they 
required physician prescribed bed rest.  Furthermore, there 
was no requirement of a 4-6 week antibiotic treatment 
regimen.  The Veteran complained of headaches during non-
incapacitating episodes, which reportedly occurred six times 
per year.  X-rays were negative.  The diagnosis was mild 
chronic sinusitis; deviated nasal septum to the right; post 
septoplasty right maxillary antrostomy with tissue removal 
and bilateral submucous resection of inferior turbinates.  
There was no effect on employment because the Veteran was 
retired.  As for activities of daily living, the sinusitis 
prevented exercise, sports, and recreation, and the Veteran 
had difficulty breathing through his nose.  Otherwise, there 
was no effect on other activities of daily living such as 
chores, shopping, traveling, feeding, bathing, dressing, 
toileting, and grooming.  

At the VA examination in August 2008, there was no evidence 
of chronic sinusitis.  The Veteran reported that his last 
treatment for the condition was in October 2007, and it was 
not incapacitating at that time.  Although the Veteran denied 
post nasal drip, facial pain, fever, cough, and headache, he 
did continue to complain of left nasal obstruction and 
occasional purulent nasal discharge.  He used daily 
flunisolide nasal spray without relief of the left nasal 
obstruction.  Sinus examination was normal.  On examination, 
however, there was a left nostril obstruction of 70 percent 
with mild nasal septum deviation and turbinates hypertrophy.  
There was no tenderness to palpation of the face, no nasal 
polyps and no granulomatous condition noted.  The examiner 
stated that the Veteran had a chronic left nasal obstruction 
secondary to septum deviation and perennial allergic rhinitis 
and sleep apnea, unrelated to any chronic sinusitis 
condition.  

Based on the foregoing evidence in this case, the severity of 
the Veteran's service-connected chronic sinusitis condition 
does not rise to the level that warrants the next higher 
rating of 30 percent, because the evidence does not show 
three or more incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  Moreover, the examiner in 
August 2008 specifically indicated that the Veteran's main 
complaint of difficulty breathing through the nose was due to 
the deviated nasal septum which was unrelated to the service-
connected sinusitis.  In addition, the examiner also 
indicated that the Veteran's severe sleep apnea was also 
unrelated to the chronic sinusitis.  There is no competent 
medical evidence to the contrary.  

The Veteran is certainly competent to attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing difficulty breathing through his nose.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, he is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as opining that his current sinusitis is manifested by sleep 
apnea and/or is related to his nasal congestion that has been 
attributed to the deviated septum.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

In sum, the evidence shows that the Veteran's sinusitis is no 
more than mild.  The criteria for the assignment of this 10 
percent rating, but no higher, have been met during the 
entire appeal period, as there are no distinct time periods 
where the Veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected rheumatoid arthritis or the service connected 
sinusitis under consideration here have caused marked 
interference with employment, have necessitated frequent 
periods of hospitalization beyond those noted above, or 
otherwise render impracticable the application of the regular 
scheduler standards.  The regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

An increased rating for the service-connected rheumatoid 
arthritis is denied.  

An increased rating for the service-connected sinusitis is 
denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


